Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 17, 2017

                                     No. 04-17-00692-CV

                            COMAL AG OPERATIONS, LLC,
                                    Appellant

                                              v.

           Justin KELLEY, Emily Kelley, Valmark Chevrolet, Federated Insurance,
                                       Appellees

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 17-0910-CV-A
                              Jessica Crawford, Judge Presiding


                                       ORDER
       After Appellant timely filed a written response indicating Appellant requested and made
arrangements to pay for the reporter’s record, we set the reporter’s record due on November 13,
2017. On the due date, court reporter Lori Schmid filed a notice of late reporter’s record and
requested an additional ten days to complete the record.
       The request is GRANTED. The reporter’s record is due on November 27, 2017. See
TEX. R. APP. P. 35.3(c).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2017.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court